--------------------------------------------------------------------------------

MULTIFAMILY NOTE
 
US $15,825,000.00
As of July 8, 2011

 
FOR VALUE RECEIVED, the undersigned (“Borrower”) jointly and severally (if more
than one) promises to pay to the order of WELLS FARGO BANK, NATIONAL
ASSOCIATION, a national banking association, the principal sum of FIFTEEN
MILLION EIGHT HUNDRED TWENTY-FIVE THOUSAND and 00/100 DOLLARS
(US $15,825,000.00), with interest accruing at the Interest Rate on the unpaid
principal balance from the Disbursement Date until fully paid.
 
1.           Defined Terms.  In addition to defined terms found elsewhere in
this Note, as used in this Note, the following definitions shall apply:
 
 
Amortization Period:  360 months.

 
 
Business Day:  Any day other than a Saturday, Sunday or any other day on which
Lender is not open for business.

 
 
Debt Service Amounts:  Amounts payable under this Note, the Security Instrument
or any other Loan Document.

 
 
Default Rate:  A rate equal to the lesser of 4 percentage points above the
Interest Rate or the maximum interest rate which may be collected from Borrower
under applicable law.

 
 
Disbursement Date:  The date of disbursement of Loan proceeds hereunder.

 
 
First Payment Date:  The first day of September 2011.

 
 
Indebtedness:  The principal of, interest on, or any other amounts due at any
time under, this Note, the Security Instrument or any other Loan Document,
including prepayment premiums, late charges, default interest, and advances to
protect the security of the Security Instrument under Section 12 of the Security
Instrument.

 
Interest Rate:  The annual rate of six and six hundredths percent (6.06%).
 
 
Lender:  The holder of this Note.

 
 
Loan:  The loan evidenced by this Note.

 
 
Loan Term:  120 months.

 
Maturity Date:  The first day of August 2021, or any earlier date on which the
unpaid principal balance of this Note becomes due and payable by acceleration or
otherwise.
 



Multifamily Non-Recourse Fixed Rate Note –
Vermont                                                                                                           Form
4146                                08-09 Page 1 
Fannie Mae© 1997-2009 Fannie Mae
DMEAST #13696545 v3
 
 

--------------------------------------------------------------------------------

 

Property Jurisdiction:  The jurisdiction in which the Land is located.
 
Security Instrument:  A multifamily mortgage, deed to secure debt or deed of
trust dated as of the date of this Note.
 
Yield Maintenance Period Term or Prepayment Premium Period Term:  114 months.
 
Yield Maintenance Period End Date or Prepayment Premium Period End Date:  The
last day of January 2021.
 
Event of Default, Key Principal and other capitalized terms used but not defined
in this Note shall have the meanings given to such terms in the Security
Instrument.
 
2.           Address for Payment.  All payments due under this Note shall be
payable at 2010 Corporate Ridge, Suite 1000, McLean, Virginia 22102, or such
other place as may be designated by written notice to Borrower from or on behalf
of Lender.
 
3.           Payment of Principal and Interest.  Principal and interest shall be
paid as follows:
 
(a)           Short Month Interest.  If disbursement of principal is made by
Lender to Borrower on any day other than the first day of the month, interest
for the period beginning on the Disbursement Date and ending on and including
the last day of the month in which such disbursement is made shall be payable
simultaneously with the execution of this Note.
 
(b)           Interest Computation.  Interest under this Note shall be computed
on the basis of (check one only):
 
 
30/360.  A 360-day year consisting of twelve 30-day months.

 
                                x
Actual/360.  A 360-day year.  The amount of each monthly payment made by
Borrower pursuant to Paragraph 3(c) below that is allocated to interest will be
based on the actual number of calendar days during such month and shall be
calculated by multiplying the unpaid principal balance of this Note by the per
annum Interest Rate, dividing the product by 360 and multiplying the quotient by
the actual number of days elapsed during the month.  Borrower understands that
the amount allocated to interest for each month will vary depending on the
actual number of calendar days during such month.

 
(c)           Monthly Installments.  Consecutive monthly installments of
principal and interest, each in the amount of Ninety-Five Thousand Four Hundred
Ninety and 18/100 Dollars (US $95,490.18), shall be payable on the First Payment
Date and on the first day of every month thereafter, until the entire unpaid
principal balance evidenced by this Note is fully paid.  Any remaining principal
and interest shall be due and payable on the Maturity Date.  The unpaid
 



Multifamily Non-Recourse Fixed Rate Note –
Vermont                                                                                                           Form
4146                                08-09 Page 2
Fannie Mae© 1997-2009 Fannie Mae
DMEAST #13696545 v3
 
 

--------------------------------------------------------------------------------

 

principal balance shall continue to bear interest after the Maturity Date at the
Default Rate set forth in this Note until and including the date on which it is
paid in full.
 
(d)           Payments Before Due Date.  Any regularly scheduled monthly
installment of principal and interest that is received by Lender before the date
it is due shall be deemed to have been received on the due date solely for the
purpose of calculating interest due.
 
(e)           Accrued Interest.  Any accrued interest remaining past due for 30
days or more shall be added to and become part of the unpaid principal balance
and shall bear interest at the rate or rates specified in this Note.  Any
reference herein to “accrued interest” shall refer to accrued interest which has
not become part of the unpaid principal balance.  Any amount added to principal
pursuant to the Loan Documents shall bear interest at the applicable rate or
rates specified in this Note and shall be payable with such interest upon demand
by Lender and absent such demand, as provided in this Note for the payment of
principal and interest.
 
4.           Application of Payments.  If at any time Lender receives, from
Borrower or otherwise, any amount applicable to the Indebtedness which is less
than all amounts due and payable at such time, Lender may apply that payment to
amounts then due and payable in any manner and in any order determined by
Lender, in Lender’s discretion.  Borrower agrees that neither Lender’s
acceptance of a payment from Borrower in an amount that is less than all amounts
then due and payable nor Lender’s application of such payment shall constitute
or be deemed to constitute either a waiver of the unpaid amounts or an accord
and satisfaction.
 
5.           Security.  The Indebtedness is secured, among other things, by the
Security Instrument, and reference is made to the Security Instrument for other
rights of Lender concerning the collateral for the Indebtedness.
 
6.           Acceleration.  If an Event of Default has occurred and is
continuing, the entire unpaid principal balance, any accrued interest, the
prepayment premium payable under Paragraph 10, if any, and all other amounts
payable under this Note and any other Loan Document shall at once become due and
payable, at the option of Lender, without any prior notice to Borrower.  Lender
may exercise this option to accelerate regardless of any prior forbearance.
 
7.           Late Charge.  If any monthly installment due hereunder is not
received by Lender on or before the 10th day of each month or if any other
amount payable under this Note or under the Security Instrument or any other
Loan Document is not received by Lender within 10 days after the date such
amount is due, counting from and including the date such amount is due, Borrower
shall pay to Lender, immediately and without demand by Lender, a late charge
equal to 5 percent of such monthly installment or other amount due.  Borrower
acknowledges that its failure to make timely payments will cause Lender to incur
additional expenses in servicing and processing the Loan and that it is
extremely difficult and impractical to determine those additional
expenses.  Borrower agrees that the late charge payable pursuant to this
Paragraph represents a fair and reasonable estimate, taking into account all
circumstances existing on the date of this Note, of the additional expenses
Lender will incur by reason of such late payment.  The late charge is payable in
addition to, and not in lieu of, any interest payable at the Default Rate
pursuant to Paragraph 8.
 



Multifamily Non-Recourse Fixed Rate Note –
Vermont                                                                                                           Form
4146                                08-09 Page 3
Fannie Mae© 1997-2009 Fannie Mae
DMEAST #13696545 v3
 
 

--------------------------------------------------------------------------------

 

8.           Default Rate.  So long as any monthly installment or any other
payment due under this Note remains past due for 30 days or more, interest under
this Note shall accrue on the unpaid principal balance from the earlier of the
due date of the first unpaid monthly installment or other payment due, as
applicable, at the Default Rate.  If the unpaid principal balance and all
accrued interest are not paid in full on the Maturity Date, the unpaid principal
balance and all accrued interest shall bear interest from the Maturity Date at
the Default Rate.  Borrower also acknowledges that its failure to make timely
payments will cause Lender to incur additional expenses in servicing and
processing the Loan, that, during the time that any monthly installment or
payment under this Note is delinquent for more than 30 days, Lender will incur
additional costs and expenses arising from its loss of the use of the money due
and from the adverse impact on Lender’s ability to meet its other obligations
and to take advantage of other investment opportunities, and that it is
extremely difficult and impractical to determine those additional costs and
expenses.  Borrower also acknowledges that, during the time that any monthly
installment or other payment due under this Note is delinquent for more than 30
days, Lender’s risk of nonpayment of this Note will be materially increased and
Lender is entitled to be compensated for such increased risk.  Borrower agrees
that the increase in the rate of interest payable under this Note to the Default
Rate represents a fair and reasonable estimate, taking into account all
circumstances existing on the date of this Note, of the additional costs and
expenses Lender will incur by reason of the Borrower’s delinquent payment and
the additional compensation Lender is entitled to receive for the increased
risks of nonpayment associated with a delinquent loan.
 
9.           Limits on Personal Liability.
 
(a)           Except as otherwise provided in this Paragraph 9, Borrower shall
have no personal liability under this Note, the Security Instrument or any other
Loan Document for the repayment of the Indebtedness or for the performance of
any other obligations of Borrower under the Loan Documents, and Lender’s only
recourse for the satisfaction of the Indebtedness and the performance of such
obligations shall be Lender’s exercise of its rights and remedies with respect
to the Mortgaged Property (as such term is defined in the Security Instrument)
and any other collateral held by Lender as security for the Indebtedness.  This
limitation on Borrower’s liability shall not limit or impair Lender’s
enforcement of its rights against any guarantor of the Indebtedness or any
guarantor of any obligations of Borrower.
 
(b)           Borrower shall be personally liable to Lender for the repayment of
a portion of the Indebtedness equal to any loss or damage suffered by Lender as
a result of:
 
(1)           failure of Borrower to pay to Lender upon demand after an Event of
Default, all Rents to which Lender is entitled under Section 3(a) of the
Security Instrument and the amount of all security deposits collected by
Borrower from tenants then in residence;
 
(2)           failure of Borrower to apply all insurance proceeds and
condemnation proceeds as required by the Security Instrument;
 
(3)           failure of Borrower to comply with Section 14(d) or (e) of the
Security Instrument relating to the delivery of books and records, statements,
schedules and reports;
 



Multifamily Non-Recourse Fixed Rate Note –
Vermont                                                                                                           Form
4146                                08-09 Page 4
Fannie Mae© 1997-2009 Fannie Mae
DMEAST #13696545 v3
 
 

--------------------------------------------------------------------------------

 

(4)           fraud or written material misrepresentation by Borrower, Key
Principal or any officer, director, partner, member or employee of Borrower in
connection with the application for or creation of the Indebtedness or any
request for any action or consent by Lender;
 
(5)           failure to apply Rents, first, to the payment of reasonable
operating expenses (other than Property management fees that are not currently
payable pursuant to the terms of an Assignment of Management Agreement or any
other agreement with Lender executed in connection with the Loan) and then to
Debt Service Amounts, except that Borrower will not be personally liable (i) to
the extent that Borrower lacks the legal right to direct the disbursement of
such sums because of a bankruptcy, receivership or similar judicial proceeding,
or (ii) with respect to Rents that are distributed in any calendar year if
Borrower has paid all operating expenses and Debt Service Amounts for that
calendar year; or
 
(6)           failure by Borrower to comply with the provisions of Section 17(a)
of the Security Instrument.
 
(c)           Borrower shall become personally liable to Lender for the
repayment of all of the Indebtedness upon the occurrence of any of the following
Events of Default:
 
(1)           Borrower’s acquisition of any property or operation of any
business not permitted by Section 33 of the Security Instrument;
 
(2)           a Transfer that is an Event of Default under Section 21 of the
Security Instrument; or
 
(3)           the occurrence of a Bankruptcy Event (but only if the Bankruptcy
Event occurs with the consent, encouragement or active participation of
Borrower, Key Principal or any Borrower Affiliate).
 
(d)           To the extent that Borrower has personal liability under this
Paragraph 9, Lender may exercise its rights against Borrower personally without
regard to whether Lender has exercised any rights against the Mortgaged Property
or any other security, or pursued any rights against any guarantor, or pursued
any other rights available to Lender under this Note, the Security Instrument,
any other Loan Document or applicable law. For purposes of this Paragraph 9, the
term “Mortgaged Property” shall not include any funds that (1) have been applied
by Borrower as required or permitted by the Security Instrument prior to the
occurrence of an Event of Default, or (2) Borrower was unable to apply as
required or permitted by the Security Instrument because of a bankruptcy,
receivership, or similar judicial proceeding.
 
10.           Voluntary and Involuntary Prepayments.
 
(a)           A prepayment premium shall be payable in connection with any
prepayment made under this Note as provided below:
 



Multifamily Non-Recourse Fixed Rate Note –
Vermont                                                                                                           Form
4146                                08-09 Page 5
Fannie Mae© 1997-2009 Fannie Mae
DMEAST #13696545 v3
 
 

--------------------------------------------------------------------------------

 

                (1)           Borrower may voluntarily prepay all (but not less
than all) of the unpaid principal balance of this Note only on the last calendar
day of a calendar month (the “Last Day of the Month”) and only if Borrower has
complied with all of the following:
 
(i)           Borrower must give Lender at least 30 days (if given via U.S.
Postal Service) or 20 days (if given via facsimile, email or overnight courier),
but not more than 60 days, prior written notice of Borrower’s intention to make
a prepayment (the “Prepayment Notice”).  The Prepayment Notice shall be given in
writing (via facsimile, email, U.S. Postal Service or overnight courier) and
addressed to Lender.  The Prepayment Notice shall include, at a minimum, the
Business Day upon which Borrower intends to make the prepayment (the “Intended
Prepayment Date”).
 
(ii)           Borrower acknowledges that the Lender is not required to accept
any voluntary prepayment of this Note on any day other than the Last Day of the
Month even (A) if Borrower has given a Prepayment Notice with an Intended
Prepayment Date other than the Last Day of the Month or (B) if the Last Day of
the Month is not a Business Day.  Therefore, even if Lender accepts a voluntary
prepayment on any day other than the Last Day of the Month, for all purposes
(including the accrual of interest and the calculation of the prepayment
premium), any prepayment received by Lender on any day other than the Last Day
of the Month shall be deemed to have been received by Lender on the Last Day of
the Month and any prepayment calculation will include interest to and including
the Last Day of the Month in which such prepayment occurs.  If the Last Day of
the Month is not a Business Day, then the Borrower must make the payment on the
Business Day immediately preceding the Last Day of the Month.
 
(iii)           Any prepayment shall be made by paying (A) the amount of
principal being prepaid, (B) all accrued interest (calculated to the Last Day of
the Month), (C) all other sums due Lender at the time of such prepayment, and
(D) the prepayment premium calculated pursuant to Schedule A.
 
(iv)           If, for any reason, Borrower fails to prepay this Note (A) within
five (5) Business Days after the Intended Prepayment Date or (B) if the
prepayment occurs in a month other than the month stated in the original
Prepayment Notice, then Lender shall have the right, but not the obligation, to
recalculate the prepayment premium based upon the date that Borrower actually
prepays this Note and to make such calculation as described in Schedule A
attached hereto.  For purposes of such recalculation, such new prepayment date
shall be deemed the “Intended Prepayment Date.”
 
(2)           Upon Lender’s exercise of any right of acceleration under this
Note, Borrower shall pay to Lender, in addition to the entire unpaid principal
balance of this Note outstanding at the time of the acceleration, (i) all
accrued interest and all other sums due Lender under this Note and the other
Loan Documents, and (ii) the prepayment premium calculated pursuant to Schedule
A.
 



Multifamily Non-Recourse Fixed Rate Note –
Vermont                                                                                                           Form
4146                                08-09 Page 6
Fannie Mae© 1997-2009 Fannie Mae
DMEAST #13696545 v3
 
 

--------------------------------------------------------------------------------

 

(3)           Any application by Lender of any collateral or other security to
the repayment of any portion of the unpaid principal balance of this Note prior
to the Maturity Date and in the absence of acceleration shall be deemed to be a
partial prepayment by Borrower, requiring the payment to Lender by Borrower of a
prepayment premium.
 
(b)           Notwithstanding the provisions of Paragraph 10(a), no prepayment
premium shall be payable (1) with respect to any prepayment occurring as a
result of the application of any insurance proceeds or condemnation award under
the Security Instrument, or (2) as provided in subparagraph (c) of Schedule A.
 
(c)           Schedule A is hereby incorporated by reference into this Note.
 
(d)           Any required prepayment of less than the entire unpaid principal
balance of this Note shall not extend or postpone the due date of any subsequent
monthly installments or change the amount of such installments, unless Lender
agrees otherwise in writing.
 
(e)           Borrower recognizes that any prepayment of the unpaid principal
balance of this Note, whether voluntary or involuntary or resulting from a
default by Borrower, will result in Lender’s incurring loss, including
reinvestment loss, additional expense and frustration or impairment of Lender’s
ability to meet its commitments to third parties.  Borrower agrees to pay to
Lender upon demand damages for the detriment caused by any prepayment, and
agrees that it is extremely difficult and impractical to ascertain the extent of
such damages.  Borrower therefore acknowledges and agrees that the formula for
calculating prepayment premiums set forth on Schedule A represents a reasonable
estimate of the damages Lender will incur because of a prepayment.
 
(f)           Borrower further acknowledges that the prepayment premium
provisions of this Note are a material part of the consideration for the loan
evidenced by this Note, and acknowledges that the terms of this Note are in
other respects more favorable to Borrower as a result of the Borrower’s
voluntary agreement to the prepayment premium provisions.
 
11.           Costs and Expenses.  Borrower shall pay on demand all expenses and
costs, including fees and out-of-pocket expenses of attorneys and expert
witnesses and costs of investigation, incurred by Lender as a result of any
default under this Note or in connection with efforts to collect any amount due
under this Note, or to enforce the provisions of any of the other Loan
Documents, including those incurred in post-judgment collection efforts and in
any bankruptcy proceeding (including any action for relief from the automatic
stay of any bankruptcy proceeding) or judicial or non-judicial foreclosure
proceeding.
 
12.           Forbearance.  Any forbearance by Lender in exercising any right or
remedy under this Note, the Security Instrument, or any other Loan Document or
otherwise afforded by applicable law, shall not be a waiver of or preclude the
exercise of that or any other right or remedy.  The acceptance by Lender of any
payment after the due date of such payment, or in an amount which is less than
the required payment, shall not be a waiver of Lender’s right to require prompt
payment when due of all other payments or to exercise any right or remedy with
respect to any failure to make prompt payment.  Enforcement by Lender of any
security for Borrower’s
 



Multifamily Non-Recourse Fixed Rate Note –
Vermont                                                                                                           Form
4146                                08-09 Page 7
Fannie Mae© 1997-2009 Fannie Mae
DMEAST #13696545 v3
 
 

--------------------------------------------------------------------------------

 

obligations under this Note shall not constitute an election by Lender of
remedies so as to preclude the exercise of any other right or remedy available
to Lender.
 
13.           Waivers.  Presentment, demand, notice of dishonor, protest, notice
of acceleration, notice of intent to demand or accelerate payment or maturity,
presentment for payment, notice of nonpayment, grace, and diligence in
collecting the Indebtedness are waived by Borrower, Key Principal, and all
endorsers and guarantors of this Note and all other third party obligors.
 
14.           Loan Charges.  Borrower agrees to pay an effective rate of
interest equal to the sum of the Interest Rate provided for in this Note and any
additional rate of interest resulting from any other charges of interest or in
the nature of interest paid or to be paid in connection with the loan evidenced
by this Note and any other fees or amounts to be paid by Borrower pursuant to
any of the other Loan Documents.  Neither this Note nor any of the other Loan
Documents shall be construed to create a contract for the use, forbearance or
detention of money requiring payment of interest at a rate greater than the
maximum interest rate permitted to be charged under applicable law.  If any
applicable law limiting the amount of interest or other charges permitted to be
collected from Borrower in connection with the Loan is interpreted so that any
interest or other charge provided for in any Loan Document, whether considered
separately or together with other charges provided for in any other Loan
Document, violates that law, and Borrower is entitled to the benefit of that
law, that interest or charge is hereby reduced to the extent necessary to
eliminate that violation.  The amounts, if any, previously paid to Lender in
excess of the permitted amounts shall be applied by Lender to reduce the unpaid
principal balance of this Note.  For the purpose of determining whether any
applicable law limiting the amount of interest or other charges permitted to be
collected from Borrower has been violated, all Indebtedness that constitutes
interest, as well as all other charges made in connection with the Indebtedness
that constitute interest, shall be deemed to be allocated and spread ratably
over the stated term of the Note.  Unless otherwise required by applicable law,
such allocation and spreading shall be effected in such a manner that the rate
of interest so computed is uniform throughout the stated term of the Note.
 
15.           Commercial Purpose.  Borrower represents that the Indebtedness is
being incurred by Borrower solely for the purpose of carrying on a business or
commercial enterprise, and not for personal, family or household purposes.
 
16.           Counting of Days.  Except where otherwise specifically provided,
any reference in this Note to a period of “days” means calendar days, not
Business Days.
 
17.           Governing Law.  This Note shall be governed by the law of the
jurisdiction in which the Land is located.
 
18.           Captions.  The captions of the paragraphs of this Note are for
convenience only and shall be disregarded in construing this Note.
 
19.           Notices.  All notices, demands and other communications required
or permitted to be given by Lender to Borrower pursuant to this Note shall be
given in accordance with Section 31 of the Security Instrument.
 



Multifamily Non-Recourse Fixed Rate Note –
Vermont                                                                                                           Form
4146                                08-09 Page 8
Fannie Mae© 1997-2009 Fannie Mae
DMEAST #13696545 v3
 
 

--------------------------------------------------------------------------------

 

20.           Consent to Jurisdiction and Venue.  Borrower and Key Principal
each agrees that any controversy arising under or in relation to this Note shall
be litigated exclusively in the Property Jurisdiction.  The state and federal
courts and authorities with jurisdiction in the Property Jurisdiction shall have
exclusive jurisdiction over all controversies which shall arise under or in
relation to this Note.  Borrower and Key Principal each irrevocably consents to
service, jurisdiction, and venue of such courts for any such litigation and
waives any other venue to which it might be entitled by virtue of domicile,
habitual residence or otherwise.
 
21.           WAIVER OF TRIAL BY JURY.  BORROWER, KEY PRINCIPAL AND LENDER EACH
(A) AGREES NOT TO ELECT A TRIAL BY JURY WITH RESPECT TO ANY ISSUE ARISING OUT OF
THIS NOTE OR THE RELATIONSHIP BETWEEN THE PARTIES AS LENDER, KEY PRINCIPAL AND
BORROWER THAT IS TRIABLE OF RIGHT BY A JURY AND (B) WAIVES ANY RIGHT TO TRIAL BY
JURY WITH RESPECT TO SUCH ISSUE TO THE EXTENT THAT ANY SUCH RIGHT EXISTS NOW OR
IN THE FUTURE.  THIS WAIVER OF RIGHT TO TRIAL BY JURY IS SEPARATELY GIVEN BY
EACH PARTY, KNOWINGLY AND VOLUNTARILY WITH THE BENEFIT OF COMPETENT LEGAL
COUNSEL.
 
ATTACHED SCHEDULES.  The following Schedules are attached to this Note:
 
                x Schedule A                      Prepayment Premium (required)
 
                x Schedule B                      Modifications to Multifamily
Note (Waste)
 
x Schedule C                      Modifications to Multifamily Note (Seniors
Housing)
 


 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 



Multifamily Non-Recourse Fixed Rate Note –
Vermont                                                                                                           Form
4146                                08-09 Page 9
Fannie Mae© 1997-2009 Fannie Mae
DMEAST #13696545 v3
 
 

--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO MULTIFAMII.Y NOTE
 


 
IN WITNESS WHEREOF, Borrower has signed and delivered this Note under seal or
has caused this Note to be signed and delivered under seal by its duly
authorized representative.  Borrower intends that this Note shall be deemed to
be signed and delivered as a sealed instrument.
 
NOTICE TO CO-SIGNER:   YOUR SIGNATURE ON THIS NOTE MEANS THAT YOU ARE EQUALLY
LIABLE FOR REPAYMENT OF THIS LOAN.  IF BORROWER DOES NOT PAY, LENDER HAS A LEGAL
RIGHT TO COLLECT FROM YOU.
 
BORROWER:


EMERIMONT LLC, a Delaware limited liability company




By:           /s/ Eric Mendelsohn
Eric Mendelsohn
Senior Vice President
Corporate Development








Fannie Mae Commitment Number:  865033







Multifamily Non-Recourse Fixed Rate Note –
Multistate                                                                                                           Form
410008-09            Page S-1
Fannie
Mae                                                                                     ©
1997-2009 Fannie Mae


 
 

--------------------------------------------------------------------------------

 





Fannie Mae Commitment Number:  865033






Pay to the order of
FANNIE MAE, without
recourse.


WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association




By:           /s/ Anita S. Clarke
                Anita S. Clarke
Vice President







Multifamily Non-Recourse Fixed Rate Note –
Vermont                                                                                                           Form
4146 08-09
Fannie Mae© 1997-2009 Fannie Mae
DMEAST #13696545 v3
 
 

--------------------------------------------------------------------------------

 

SCHEDULE A
 


 
PREPAYMENT PREMIUM
 
Any prepayment premium payable under Paragraph 10 of this Note shall be computed
as follows:
 
 
(a)
If the prepayment is made at any time after the date of this Note and before the
Yield Maintenance Period End Date, the prepayment premium shall be the greater
of:

 
 
(i)
1% of the amount of principal being prepaid; or

 
 
(ii)
The product obtained by multiplying:

 
 
(A)
the amount of principal being prepaid,

 
 
by

 
 
(B)
the difference obtained by subtracting from the Interest Rate on this Note the
Yield Rate (as defined below), on the twenty-fifth Business Day preceding (x)
the Intended Prepayment Date, or (y) the date Lender accelerates the Loan or
otherwise accepts a prepayment pursuant to Paragraph 10(a)(3) of this Note,

 
 
by

 
 
(C)
the present value factor calculated using the following formula:

 
1 - (1 + r)-n/12
        r
[r =           Yield Rate
 
 n =
the number of months remaining between (1) either of the following: (x) in the
case of a voluntary prepayment, the Last Day of the Month during which the
prepayment is made, or (y) in any other case, the date on which Lender
accelerates the unpaid principal balance of this Note and (2) the Yield
Maintenance Period End Date]

 











Multifamily Non-Recourse Fixed Rate Note –
Vermont                                                                                                           Form
4146                                08-09 Page A-1
Fannie Mae© 1997-2009 Fannie Mae
DMEAST #13696545 v3
 
 

--------------------------------------------------------------------------------

 

For purposes of this clause (ii), the “Yield Rate” means the yield calculated by
interpolating the yields for the immediately shorter and longer term U.S.
“Treasury constant maturities” (as reported in the Federal Reserve Statistical
Release H.15 Selected Interest Rates (the “Fed Release”) under the heading “U.S.
government securities”) closest to the remaining term of the Yield Maintenance
Period Term, as follows (rounded to three decimal places):
 
 
Yield Maintenance Period Term [yieldmaintenance.jpg]
 
 
a =
the yield for the longer U.S. Treasury constant maturity

 
b =
the yield for the shorter U.S. Treasury constant maturity

 
x =
the term of the longer U.S. Treasury constant maturity

 
y =
the term of the shorter U.S. Treasury constant maturity

 
z =
“n” (as defined in the present value factor calculation above) divided by 12.

 
Notwithstanding any provision to the contrary, if “z” equals a term reported
under the U.S. “Treasury constant maturities” subheading in the Fed Release, the
yield for such term shall be used, and interpolation shall not be necessary.  If
publication of the Fed Release is discontinued by the Federal Reserve Board,
Lender shall determine the Yield Rate from another source selected by
Lender.  Any determination of the Yield Rate by Lender will be binding absent
manifest error.]
 
 
(b)
If the prepayment is made on or after the Yield Maintenance Period End Date but
before the last calendar day of the 4th month prior to the month in which the
Maturity Date occurs, the prepayment premium shall be 1% of the amount of
principal being prepaid.

 
 
(c)
Notwithstanding the provisions of Paragraph 10(a) of this Note, no prepayment
premium shall be payable with respect to any prepayment made on or after the
last calendar day of the 4th month prior to the month in which the Maturity Date
occurs.

 


Borrower Initials  /s/ EM









Multifamily Non-Recourse Fixed Rate Note –
Vermont                                                                                                           Form
4146                                08-09 Page A-2
Fannie Mae© 1997-2009 Fannie Mae
DMEAST #13696545 v3
 
 

--------------------------------------------------------------------------------

 

SCHEDULE B


MODIFICATIONS TO MULTIFAMILY NOTE
(Waste)


The following modification is made to the text of the Multifamily Note that
precedes this Schedule:


1.           Paragraph 9(b) of the Note is hereby modified by deleting clause
(6) in its entirety and inserting the following in lieu thereof:


 
“(6) waste or abandonment of the Mortgaged Property by Borrower.”



2.           All capitalized terms used but not defined in the Note (including
this Schedule) shall have the meanings given to such terms in the Security
Instrument (as that term is defined in this Note).






Borrower Initials  /s/ EM
 

Schedule B –[Waste]
Form 4199
Page B-1
Fannie Mae
11-09
© 2008-2009 Fannie Mae



DMEAST #13696545 v3
 
 

--------------------------------------------------------------------------------

 

SCHEDULE C
 


 
MODIFICATIONS TO NOTE
 
(Seniors Housing)
 
The following modifications are made to the text of the Note that precedes this
Schedule:
 
1. Section 9(b) of the Note is hereby amended to add the following paragraph (7)
at the end thereof:
 
 
“or (7) Borrower’s failure to cause the renewal, continuation, extension or
maintenance of all Licenses required to legally operate the Mortgaged Property
as a Seniors Housing Facility, as defined in the Security Instrument.”

 
2. All capitalized terms used in this Schedule not specifically defined herein
shall have the meanings set forth in the text of the Note that precedes this
Schedule
 


 


Borrower Initials  /s/ EM




 

Modification to Note (Seniors
Housing)                                                                                     Form
4186                           10/04 Page C-1
 ã2000-2004 Fannie Mae
DMEAST #13696545 v3
 
 

--------------------------------------------------------------------------------

 
